 Case: 1:16-cv-08637 Document #: 2283 Filed: 06/26/19 Page 1 of 3 PageID #:106465



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


                                                     Case No. 1:16-cv-08637
 IN RE BROILER CHICKEN ANTITRUST
 LITIGATION

 This Document Relates To: All Actions




                                   NOTICE OF MOTION

       PLEASE TAKE NOTICE that, on Wednesday, July 3, 2019 at 9:00 a.m., or as soon

thereafter as this Motion may be heard, we shall appear before the Honorable Thomas M. Durkin

or any Judge sitting in his stead in Courtroom 1441, in the Everett McKinley Dirksen United

States Courthouse, 219 South Dearborn Street, Chicago, IL 60604, and shall then and there

present Defendant Pilgrim’s Pride Corporation’s MOTION FOR LEAVE TO WITHDRAW

APPEARANCE OF DANIEL E. ANTALICS, a copy of which is served upon you.


 Dated: June 26, 2019                           Respectfully submitted,

                                                WEIL, GOTSHAL & MANGES LLP

                                                /s/ Carrie C. Mahan
                                                Carrie C. Mahan (#459802)
                                                Christopher J. Abbott
                                                Robert A. Dahnke
                                                2001 M Street N.W., Ste. 600
                                                Washington, D.C. 20036
                                                Telephone: 202-682-7000
                                                Facsimile: 202-857-0940
                                                carrie.mahan@weil.com
                                                christopher.abbott@weil.com
                                                robert.dahnke@weil.com

                                                Jessica L. Falk
                                                767 Fifth Avenue
Case: 1:16-cv-08637 Document #: 2283 Filed: 06/26/19 Page 2 of 3 PageID #:106466



                                           New York, NY 10153
                                           Telephone: 212-310-8000
                                           Facsimile: 212-310-8007
                                           jessica.falk@weil.com

                                           BAILEY BRAUER PLLC

                                           Clayton E. Bailey
                                           8350 N. Central Expressway, Ste. 935
                                           Dallas, TX 75206
                                           Telephone: 214-360-7433
                                           Facsimile: 213-360-7424
                                           cbailey@baileybrauer.com

                                           EIMER STAHL LLP

                                           Michael L. McCluggage (#01820966)
                                           224 South Michigan Avenue, Ste. 1100
                                           Chicago, IL 60604
                                           Telephone: 312-660-7665
                                           Facsimile: 312-692-1718
                                           mmccluggage@eimerstahl.com

                                           KASOWITZ BENSON TORRES LLP

                                           Kevin J. Arquit
                                           1633 Broadway
                                           New York, NY 10019
                                           Telephone: 212-506-1750
                                           Facsimile: 212-506-1800
                                           karquit@kasowitz.com

                                           Attorneys for Defendant Pilgrim’s Pride
                                           Corporation




                                       2
 Case: 1:16-cv-08637 Document #: 2283 Filed: 06/26/19 Page 3 of 3 PageID #:106467



                                CERTIFICATE OF SERVICE

        I hereby certify that on June 26, 2019, a true and correct copy of the foregoing NOTICE
OF MOTION was filed electronically. Notice of this filing was sent by operation of the Court’s
ECF electronic filing system to all parties indicated on the electronic filing receipt. Parties may
access this filing through the Court’s electronic system.

                                                             /s/ Carrie C. Mahan
                                                             Carrie C. Mahan




                                                 3
